The respondent, Paul P. Sullivan, is disbarred from the date of the entry and service of a certified copy of the order to that effect to be entered hereon, and said respondent, Paul P. Sullivan, is hereby commanded hereafter to desist and refrain from the practice of law in any form either as principal or agent, clerk or employee of another, and is hereby forbidden to perform any of the following acts for compensation or reward, to wit: 1. To practice as an attorney and counselor at law before any court, judge, justice, board, commission, or other public authority. 2. To give to another an opinion as to the law or its application or any advice in relation thereto. The court approves of the findings of fact of the referee herein, and determines that the respondent, Paul P. Sullivan, is guilty of professional misconduct and conduct prejudicial to the administration of justice. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.